DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is responsive to the RCE filed on 02/02/2021.
Claims 1-20 are pending.

Response to Amendment

Applicant has amended independent claims 1, 13, 19 and dependent claim 3-4 to include new/old limitations in a form not previously presented necessitating new search and considerations.  


Claim Rejections - 35 USC § 112 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The following claim language is not clearly understood:
Claim 1 recites “second value is to indicate that the task is a collection of iterative tasks”. It is unclear if the task is an iterative task or task has multiple different tasks or each of the multiple different tasks is iterative.

Claim 7 recites to improve performance a graph application based on access from the task to memory. It is unclear if the task is threads of graph application and memory access pattern of the threads is the basis of thread migration (i.e. what is the relationship between the graph application and the task).

Claims 13 and 19 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-6, 8-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-20 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity. Independent claims 1, 13 and 19 are directed to “task manager to issue task to a hardware thread”.

First, claims 1-12 are directed to a processor, claims 13-18 are directed to a method and claims 19-20 are directed to a system and clears step 1 (Step 1 - Yes) of the Revised Patent Eligibility Guidance. Thus, the analysis moves to step 2A of the two-prong inquiry of Mayo/Alice two-part framework.

Claim 1 recites a processor comprising a plurality of hardware threads and task manager to issue task to the first hardware thread and task manager including a queue to store descriptor, descriptor to include value indicating whether the task is single task, iterative tasks or a linked list tasks. The claim elements of “task manager to issue task to the first hardware thread of plurality of hardware thread”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation mentally. For example, issue task by the task manager to the hardware thread, in the context of this claim encompasses the user may be able to mentally assign task to the worker. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Revised Step 2A prong one - yes). The analysis moves to the prong two of revised step 2A.  
The judicial exception is not integrated into a practical application. In particular, the claim 1 recites additional claim elements of “plurality of hardware thread, task manager including hardware task queue to store a descriptor for the task, the descriptors to include a field to store one of a plurality of values, wherein a first value of the plurality of values is to indicate that task is a single task, a second value of the plurality of values is to indicate that the task is a collection of iterative tasks, and a third value is to indicate that the task is a  linked list of tasks”. These additional claim elements are merely recites data gathering/storing activity, generic computing components and either falls in generic component category or pre-post extra insignificant solution activity and may not be considered as improvement in technology. For example, plurality of hardware thread (i.e. generic computing), task manager (i.e. generic scheduler), task queue (generic computing component), hardware task queue storing definition of task (i.e. insignificant pre-solution activity), or queue storing a value providing certain information about the tasks (i.e. insignificant pre-solution activity) are all either generic in nature and/or pre-post solution activities. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea or indicate improvement in the technical field or technology. The claim is directed to an abstract idea and is not integrated into a practical application (Revised Step 2A prong two - no) and the analysis moves to step 2B of the Mayo/Alice two-part framework.
The claim doesn’t include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional claim element of “plurality of hardware thread, the manager including hardware task queue to store a plurality of task descriptors, the descriptors to include a field to store a value to indicate whether the task is a single task, collection of iterative tasks or a linked list tasks” to no more than mere instruction to apply the exception to the processor with task manager and hardware threads. Mere instruction to apply an exception to a processor with generic computing component cannot provide an inventive concept. Task descriptor with a field value is mere indication of different type of tasks and storing such values are simply data gathering and don’t amount to significantly more. Therefore, the independent claim 1 is not patent eligible (Step 2B - no). Independent claims 13 and 19 are also not eligible based on similar analysis.
 
Dependent claims 2-6, 8-12, 14-18 recites one or more generic computing components well known in the art and therefore either falls in generic component category or pre/post extra solution activity and don’t overcome similar deficiencies as discussed above with respect to analysis of claim 1. Therefore, claims 2-6, 8-12, 14-18 are also directed to an abstract idea without either integrating into a practical application or amount to significantly more. Therefore, dependent claims 2-12, 14-18, and 20 are also not patent eligible.

Therefore, the claim(s) 1-6, 8-19 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-5, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cain, III et al. (US Pub. No. 2012/0284720 A1, hereafter Cain) in view of Coffin et al. (US Pub. No. 2017/0351555 A1, hereafter Coffin) and further in view of Ma et al. (US Pub. No. 2017/0329632 A1, hereafter Ma).
Cain and Coffin was cited in the last office action.

Highlighted claim elements are missing from the respective cited prior art.

As per claim 1, Cain teaches the invention substantially as claimed including a processor comprising (fig 3 processor 302): 
a plurality of hardware threads (fig 1 hardware threads 104); and 
a task manager to issue a task to a first hardware thread of the plurality of hardware threads (fig 1 hardware thread scheduler 103 hardware threads 104 [0015] hardware thread scheduler, dispatches active threads onto hardware threads [0008] second scheduler dispatches one or more threads from the set of active software threads to set of hardware threads for execution),  the task manager including a hardware task queue to store a descriptor for the task(fig 2 hardware thread scheduler 103 active software thread pool 102 thread QoS table [00002] one or more run queues, tasks, share this set over the available hardware threads [0018] pool of threads, software threads, prioritized run queue [0019] active thread pool, software threads, and their associated state [0003] hardware thread share the load store queue), the descriptor to include a field to store one of a plurality of values, wherein a first value of the plurality of values is to indicate the task is a single task, a second value of the plurality of values is to indicate that the task is a collection of iterative tasks, and a third value is to indicate that the task is a linked list of tasks ([0019] software threads and their associated state, [0002] a software thread/task, unit of work [0018] software threads/tasks).
Cain doesn’t specifically teach hardware queue to store descriptor, wherein a first value of the plurality of values is to indicate the task is a single task, a second value of the plurality of values is to indicate that the task is a collection of iterative tasks, and a third value is to indicate that the task is a linked list of tasks.
Coffin, however, teaches hardware queue to store descriptor (fig 5 stack 570 descriptor 530a [0069] task descriptors being enqueue/dequeue, hardware task queue), wherein a first value of the plurality of values is to indicate the task is a single task ([0066] additional task bit, indicates there are additional tasks after the first task i.e. value of additional task bit set to 0 for the first task will indicate that the task is single task), a second value of the plurality of values is to indicate that the task is a collection of iterative tasks (fig 4B task descriptor, additional task bit [0066] additional task bit 0 - no task , 1 - additional tasks), and a third value is to indicate that the task is a linked list of tasks ([0024] task descriptor, includes task identifier, any needed operands or data fig 4B task identifier A, B, C additional task bit 433a [0065] first/second/third task identifier [0066] additional task bit, indicates there are additional tasks after the first task, task chaining using the task descriptor ).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Cain with the teachings of Coffin of task descriptors being enqueue in a hardware task queue and task descriptor including task identifier or any needed data indicating if there are additional task associated with the task to improve efficiency and allow hardware queue to store descriptor, descriptor include a value indicating task is single task or linked-list task to the method of Cain as in the instant invention. The combination of cited analogous art (Cain [0001] Coffin [0025]) would have been obvious because applying the method of enqueuing the task descriptor comprising a value, indicating if there are additional task associated with the task, into hardware queue as taught by Coffin to the known method of task scheduling taught by Cain to yield predictable results of storing task descriptor into hardware queue with improved efficiency (Cain [0005] [0032] Coffin [0020]).
Cain and Coffin, in combination, do not specifically teach task is iterative.
Ma teaches descriptor include a second value of the plurality of values is to indicate that the task is a collection of iterative tasks ([0100] repetition times, repetition type, TD, repeat task descriptor RTD [0150] REPEAT field, TD, set an execution frequency of the task, N, task has been executed for N+1 times).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Cain and Coffin with the teachings of Ma of repeat task descriptor, repetition times/types and  repeat filed of the TD to set the execution frequency of the task to improve efficiency and allow task descriptor including a second value of the plurality of values is to indicate that the task is a collection of iterative tasks to the method of Cain and Coffin as in the instant invention. The combination of cited analogous art (Cain [0001] Coffin [0025] Ma [0001]) would have been obvious because applying the method of RTD comprising repetition times/type as taught by Ma to the known method of task scheduling taught by Cain and Coffin to yield predictable results of task descriptor indicating collection of repetition tasks with reasonable expectations of success and with improved efficiency (Cain [0005] [0032] Coffin [0020] Ma [0004] [0006]).

As per claim 2, Cain teaches the first hardware thread includes a load/store queue to request the task from the task manager by issuing a read request to the task manager ([0003] hardware threads, share, underlying, resources, load store queues [0020] hardware thread scheduler selects active threads, associates them with hardware threads).  

As per claim 3, Ma teaches wherein if the one of the plurality of values indicates the task is a collection of iterative tasks, then the descriptor also includes a count value to specify a number of iterations ([0100] repetition times, repetition type, TD, repeat task descriptor RTD [0150] REPEAT field, TD, set an execution frequency of the task, N, task has been executed for N+1 times).

As per claim 4, Coffin teaches if the one of the plurality of values indicates the task is a linked list of tasks, then the descriptor also includes a pointer to a head of the linked list ( [0024] task descriptor, includes task identifier, any needed operands or data fig 4B task identifier A, B, C  additional task bit 433a [0065] first/second/third task identifier [0066]additional task bit, indicates there are additional tasks after the first task, task chaining using the task descriptor fig 5 front pointer 532).

As per claim 5, Cain teaches instruction set architecture of the first hardware thread of the plurality of hardware threads and an instruction set architecture of a second hardware thread of the plurality of hardware thread are compatible ([0003] several hardware threads share the underlying resources fig 3 302 [0020] hardware thread execute on one or more execution units, function part of the CPU; Ma : [0004]).  


As per claim 13, Cain teaches the invention substantially as claimed including a method comprising: 
requesting, by a hardware thread of a multithreaded processor core, work from a task manager (fig 2 hardware thread scheduler 103 hardware threads 104 active thread pool 102 execution units 105 [0044] more than one processor [0020] scheduler, selects active threads, associated, hardware threads);
reading, from a hardware queue by the task manager, a descriptor for the task (fig 1 thread QoS table 201 [0031] associated, each active thread, entry, performance goal [0019] active thread pool, software threads, and their associated state [0020] separate hardware thread scheduler selects active threads based on its policy associate them with hardware threads [0002] queues of executable tasks, shares, available hardware threads [0003] load store queue [0018] thread scheduler, run queue), the descriptor including one of a plurality of values, wherein the first value of the plurality of values is to indicate that the task is a single task, a second value of the plurality of values is to indicate that the task is a collection of iterative tasks, and a third value is to indicate that the task is a linked list of tasks ([0019] software threads and their associated state); and 
issuing, by the task manager, the task to the hardware thread ([0020] separate hardware thread scheduler selects active threads, associate them with hardware threads [0019] active thread pool, software threads, and their associated state fig 1 thread QoS table 201 [0015] hardware thread scheduler, dispatches, active threads on to hardware threads.

Cain doesn’t specifically teach requesting work from a task manager, reading from hardware queue, and the descriptor value to indicate that the task is a single task, a second value of the plurality of values is to indicate that the task is a collection of iterative tasks, and a third value is to indicate that the task is a linked list of tasks.

Coffin, however, teaches requesting, work from a task manager ([0038] task distributor receives the task request ), reading from hardware queue (fig 5 stack 570 descriptor 530a [0069] task descriptors being enqueue/dequeue, hardware task queue), and the descriptor value to indicate that the task is a single task ([0066] additional task bit, indicates there are additional tasks after the first task i.e. additional task bit set to 0 for the first task will indicate that the task is single task), a second value of the plurality of values is to indicate that the task is a collection of iterative tasks (fig 4B task descriptor, additional task bit [0066] additional task bit 0 - no task , 1 - additional tasks), and a third value is to indicate that the task is a linked list of tasks ([0024] task descriptor, includes task identifier, any needed operands or data fig 4B task identifier A, B, C additional task bit 433a [0065] first/second/third task identifier [0066]additional task bit, indicates there are additional tasks after the first task, task chaining using the task descriptor).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Cain with the teachings of Coffin of task request received by the task distributor, task descriptors being enqueue in a hardware task queue and task descriptor including task identifier or any needed data indicating if there are additional task associated with the task to improve efficiency and allow requesting, work from a task manager, reading from hardware queue and descriptor includes a value indicating task is a single task or collection of tasks, or linked list to the method of Cain as in the instant invention. The combination of cited analogous art (Cain [0001] Coffin [0025]) would have been obvious because applying the method of enqueuing the task descriptor comprising a value, indicating if there are additional task associated with the task e.g. single task, collection of task, linked list, into hardware queue as taught by Coffin to the known method of task scheduling taught by Cain to yield predictable results of requesting work from a task manager and task descriptor value indicating task is a single, collection or linked list task with improved efficiency (Cain [0005] [0032] Coffin [0020]).
Cain and Coffin, in combination, do not specifically teach task is iterative.
Ma teaches descriptor include a second value of the plurality of values is to indicate that the task is a collection of iterative tasks ([0100] repetition times, repetition type, TD, repeat task descriptor RTD [0150] REPEAT field, TD, set an execution frequency of the task, N, task has been executed for N+1 times).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Cain and Coffin with the teachings of Ma of repeat task descriptor, repetition times/types and  repeat filed of the TD to set the execution frequency of the task to improve efficiency and allow task descriptor including a second value of the plurality of values is to indicate that the task is a collection of iterative tasks to the method of Cain and Coffin as in the instant invention. The combination of cited analogous art (Cain [0001] Coffin [0025] Ma [0001]) would have been obvious because applying the method of RTD comprising repetition times/type as taught by Ma to the known method of task scheduling taught by Cain and Coffin to yield predictable results of task descriptor indicating collection of repetition tasks with reasonable expectations of success and with improved efficiency (Cain [0005] [0032] Coffin [0020] Ma [0004] [0006]).

As per claim 14, Cain teaches determining, by the task manager, that no existing task is being processed before reading the descriptor from the hardware queue (fig 2 hardware thread scheduler 103 [0025] scheduler dispatches optimal number of active threads into execution units 105).  
Coffin teaches remaining claim elements of that no existing task is being processed before reading the descriptor from the hardware queue ([0025] scheduler, invoked, after the processing element is idle for a preset duration, scheduler, processing element, subscribe to different input queue, load balance).


As per claim 15, Cain teaches the hardware thread requests work from the task manager by sending, by a load/store queue, a read request to the task manager (fig 1 hardware threads 104 scheduler 103 [0002] run queues of executable tasks, share with hardware threads [0003] hardware thread, load store queues).

Coffin teaches the hardware thread requests work from the task manager by sending a read request to the task manager ([0035] processing elements, sends packet, comprising task descriptor [0036] read/get requests [0038] task distributor receives the task request).

As per claim16, Cain teaches wherein the descriptor specifies that the task is a single task type ([0002] a software thread/task, unit of work [0018] software threads/tasks). 
Coffin teaches remaining claim elements of wherein the descriptor specifies that the task single task ([0024] task descriptor, includes task identifier, any needed operands or data fig 4B task identifier A, B, C additional task bit 433a [0065] first/second/third task identifier [0066] additional task bit, indicates there are additional tasks after the first task i.e. value of additional task bit set to 0 for the first task will indicate that the task is single task).


Claim 17 recites limitations similar to those of claim 3. Therefore, it is rejected for the same rational.
Claim 18 recites limitations similar to those of claim 4. Therefore, it is rejected for the same rational.

Claim 19 recites system with similar limitations to that of claim 1 including a system memory coupled to the processor (Cain - fig 3 processor 302 memory 304), wherein the first hardware thread and the second hardware thread have a coherent view of the system memory (Cain - fig 3 processor 302 memory 304 [0003] several hardware threads, share, resource of compute core).  Therefore, it is rejected for the same rational.

Claims 6-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cain in view of Coffin and further in view of Ma, as applied to above claim, and further in view of Joao et al. (US Pub. No. 2018/0276046 A1, hereafter Joao).
Joao was cited the last office action.

As per claim 6, Cain teaches thread engine to migrate the task from the first hardware thread to the second hardware thread ([0021] hardware thread, stall [0022] pending state, thread transition from active state).  
Cain, Coffin and Ma, in combination, do not specifically teach migrate software thread to the second hardware thread.
Joao, however, teaches migrate software thread to the second hardware thread ([0027] hardware thread scheduling, switching period, hardware triggered context switches between threads).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Cain, Coffin and Ma with the teachings of Joao of hardware thread triggered context switching to improve efficiency and allow migrate software thread to the second hardware thread to the method of Cain, Coffin and Ma as in the instant invention.

As per claim 7, Joao teaches the thread engine is to migrate the task to improve performance of a graph application based on access from the task to memory ([0027] hardware thread scheduling, switching period, hardware triggered context switches between threads [0028] change in a level of performance observed during execution of threads, adjustment in number of active threads, transparent to the scheduled threads [0028] performance issue, memory system access delays).  

As per claim 8, Joao teaches the first hardware thread is in a first single-threaded pipeline (fig 1 in-order pipeline 4 supporting multiple hardware threads) and the second hardware thread is in a second single-threaded pipeline (fig 2 out-of-order pipeline). 
 
As per claim 9, Joao teaches the first hardware thread and the second hardware thread are in a single multithreaded pipeline ([0047] in-order pipeline supports simultaneous multi-threading, multiple threads, in flight, concurrently).  

As per claim 10, Joao teaches the first hardware thread is in a first multithreaded pipeline (fig 1 in-order pipeline 4 supporting multiple hardware threads) and the second hardware thread is in a second multithreaded pipeline (fig 2 out-of-order pipeline, multiple threads TID).  

As per claim 11, Joao teaches only one of the first hardware thread and the second hardware thread is in a single-threaded pipeline (fig 2 out-of-order pipeline ) and the other of the first hardware thread and the second hardware thread is in a multithreaded pipeline ([0047] in-order pipeline supports simultaneous multi-threading, multiple threads, in flight, concurrently).  

As per claim 12, Joao teaches the single multithreaded pipeline restricts software threads to one operation outstanding at a time ([0029] hardware thread scheduling, control the fetch circuitry to stop fetching some of the active threads, allow drain the pipeline and then executing instruction from the remaining threads [0026]).  

Claim 20 recites system for claim 7. Therefore, it is rejected for the same rational.



Response to Arguments

The previous objections under 35 USC 112 (b) have been withdrawn. However, some objections are made/maintained in reference to the amended claims.

Applicant's arguments filed on 02/02/2021 against objections under 35 USC 101 have been fully considered but they are not persuasive. In Applicant’s response filed on 02/02/2021, Applicant argues the following:
In response, it is respectfully argued that the claims are directed to significantly more than a judicial exception. It is not conceded that "a task manager to issue a task to a first hardware thread" is an abstract idea.
However, if it were, it would be integrated into a practical application at least because the task manager includes a hardware task queue, which, as claimed, is not a generic computing component because generic computers do not store or use, descriptors that indicate whether a task is a single task, a collection of iterative tasks, or a linked list of tasks. 


With respect to point a: Examiner respectfully disagree. Task manager to issue tasks to threads is an example of distributing/scheduling tasks, as recited in the claim 1, can be performed mentally or using a pen and paper. For example, given N tasks and M resources, one of ordinary skills in the art would be able to schedule the tasks to the given resources with the use of pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component, then it falls within the “Mental Processes” grouping of abstract ideas.
With respect to point b: Applicant argued that the hardware task queue, as claimed is not a generic computing component. Examiner respectfully indicate that the task queue as such is a generic computing component. “Storing descriptor values in the hardware task queue” falls in the category of insignificant pre-solution activity. As such, hardware task queue doesn’t indicate any improvement in technology and or technical field beyond providing a technological environment/ component and can’t be considered inventive or integrating the abstract idea into practical application. As for storing descriptor values in the hardware queue indicating task being single/link list/iterative, these are merely values being stored in a queue under the broad interpretations of the claim (i.e. data gathering) besides falling in the category of insignificant pre-solution activity.

Applicant's arguments filed on 02/02/2021 against rejections under 35 USC 103 have been fully considered but they are moot in view of new ground of rejection. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Moyes, William A. (US Pub. No. 20110055838 A1) teaches optimized thread scheduling via hardware performance monitoring.
Zhang, Lankai (US Pub. No. 20160103709 A1) teaches method and apparatus for managing task of many-core system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195